Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT

                              No. 04-16-00054-CV

                     IN THE INTEREST OF V.H., a Child

           From the 131st Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014-PA-01656
                  Honorable Richard Garcia, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

We order that no costs be assessed against appellant Father because he is indigent.

SIGNED July 13, 2016.


                                         _____________________________
                                         Marialyn Barnard, Justice